
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 40
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2009
			Mr. Specter (for
			 himself, Mr. Casey,
			 Mr. Nelson of Florida,
			 Ms. Klobuchar, Mr. Franken, and Mrs.
			 Boxer) submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Encouraging the Government of Iran to grant
		  consular access by the Government of Switzerland to Joshua Fattal, Shane Bauer,
		  and Sarah Shourd, and to allow the 3 young people to reunite with their
		  families in the United States as soon as possible.
	
	
		Whereas, on July 31, 2009, officials of the Government of
			 Iran took 3 United States citizens, Joshua Fattal, Shane Bauer, and Sarah
			 Shourd, into custody near the Ahmed Awa region of northern Iraq, after the 3
			 United States citizens reportedly crossed into the territory of Iran while
			 hiking in Iraq;
		Whereas officials of the Government of Iran have confirmed
			 that they are holding the 3 United States citizens; and
		Whereas officials of the Government of Iran have not
			 allowed consular access by the Embassy of the Government of Switzerland (in its
			 formal capacity as the representative of the interests of the United States in
			 Iran) to the 3 young United States citizens in accordance with the Vienna
			 Convention on Consular Relations, done at Vienna April 24, 1963: Now,
			 therefore, be it
		
	
		That Congress—
			(1)encourages the
			 Government of Iran to grant consular access by the Government of Switzerland to
			 Joshua Fattal, Shane Bauer, and Sarah Shourd, and to allow the 3 young people
			 to communicate by telephone with their families in the United States;
			 and
			(2)encourages the
			 Government of Iran to allow Joshua Fattal, Shane Bauer, and Sarah Shourd to
			 reunite with their families in the United States as soon as possible.
			
